Citation Nr: 0511364	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  95-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neurological deficits of 
the right elbow.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from January 9, 1962 to 
October 26, 1962.  

This appeal arose from an April 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits now sought on 
appeal.  In June 1998, the Board of Veterans' Appeals (BVA or 
Board) remanded this claim for additional development.  The 
matter was subsequently returned to the Board after 
completion of the requested development and a continued 
denial by the RO for the benefits sought.  

In September 2001, the Board issued a decision denying the 
veteran's claim.  The veteran then appealed this matter to 
the United States Court of Appeals for Veterans Claims (the 
Court), which vacated the decision and remanded it to the 
Board in October 2002 for readjudication consistent with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)].   

In September 2003, the Board remanded this matter for further 
development consistent with the Court's October 2002 order.     


FINDING OF FACT

There is no evidence of record which indicates that the 
veteran suffers from additional disability, namely 
neurological deficits of the right elbow, as a result of 
treatment at a VA facility.


CONCLUSION OF LAW

The criteria for entitlement for compensation for 
neurological deficits of the right elbow pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the Court's October 2002 order, the 
RO advised the veteran by letter dated in April 2004 of the 
evidence that would substantiate the veteran's claim, and the 
responsibility for obtaining the evidence.  In response to 
this letter, the veteran notified the RO in July 2004, 
stating that he had no additional evidence to submit to 
support his claim.  The veteran's representative likewise 
notified the RO in March 2005 that no additional evidence 
would be submitted. 

The Board also notes that the veteran had been informed of 
relevant evidentiary requirements in the April 1995 rating 
decision, the August 1995 Statement of the Case, and the 
numerous Supplemental Statements of the Case issued to the 
veteran up to and including the most recent in October 2004.  
Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records, his VA 
medical records, and other federal government records.  And 
the RO requested from the veteran, and received, lay 
statements from family members and colleagues of the veteran.  
The record indicates that the RO reviewed all relevant 
records.  Moreover, to further assist in the development of 
his claim, VA afforded the veteran five comprehensive VA 
examinations and a hearing before the RO.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Appellant's Claim Under 38 U.S.C.A. § 1151

	Laws and Regulations 

38 U.S.C.A. § 1151 provides that a veteran who had been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected.

The provisions of 38 C.F.R. § 3.358 , provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  See 38 C.F.R. 
§ 3.358(b)(1), (b)(1)(i), (ii).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as a result of (in 
this case) surgical treatment, the following consideration 
will govern:  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether the treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3)

Pursuant to 38 U.S.C.A. § 1151, an appellant is entitled to 
compensation for additional disability from which she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim in October 1991; therefore he is not required to 
show fault or negligence in medical treatment in order to be 
awarded compensation pursuant to 38 U.S.C.A. § 1151.

Neurological deficits of the right elbow

The evidence of record indicates that the veteran was seen at 
a VA facility in March 1990 so that blood could be drawn to 
check his blood sugar levels.  The VA personnel had 
difficulty in locating a vein from which to draw blood and 
several unsuccessful attempts were made.  On March 21, 1990, 
he was seen for a painful swelling over the right antecubital 
fossa which had been present since the time of the blood 
draw.  He was hospitalized between March 21 and 24, 1990 for 
the drainage of an abscess.

An August 1993 VA x-ray of the veteran's right elbow showed 
degenerative lipping of the articular margins of the elbow.  
In December 1994, the veteran complained of intermittent 
right arm weakness.  He stated that this had been present 
ever since an injury suffered in 1975.  There was no numbness 
associated with this weakness.  There was no indication of 
diabetic neuropathy, cervical radiculopathy or brachial 
plexus neuropathy.  His symptoms appeared to be consistent 
with adult onset diabetes.  

During a March 1995 VA examination, the veteran recounted his 
history of developing an infection following the drawing of 
blood by VA and his treatment for the subsequent abscess.  He 
noted that ever since this incident, he had had pain around 
the elbow.  It was noted that he was an insulin dependent 
diabetic.  During an April 1995 VA hospitalization for right 
shoulder surgery, it was noted that he was neurovascularly 
intact in the right upper extremity and hand, including the 
ulnar, median, radial and axillary nerves.

VA examined the veteran in December 1995.  He stated that 
ever since he had had the blood drawn in 1990, he had had 
intermittent episodes of tingling in the hand and in the 
right forearm with certain movements, especially with 
gripping objects.  This would be relieved by movement of the 
hand.  While he had discomfort in the arm, he was able to 
carry out the normal activities of daily living.  The 
physical examination noted fairly good range of motion of the 
right elbow.  He displayed full extension of the elbow and 
good flexion and rotation.  He complained of intermittent 
episodes of tingling in all fingers in the right hand, 
particularly with gripping.  The diagnosis was trauma 
associated with needle stick with subsequent infection and 
surgery.  An examination of the hand noted that sensation in 
the right upper extremity was intact.  Reflexes were equal 
and active.  There was some atrophy of the right arm.  He 
displayed a decrease in external rotation of the right 
forearm (45 degrees on the right, 60 degrees on the left).

The veteran testified at a personal hearing at the RO in 
April 1997.  He stated that his right elbow hurt, that it 
felt like needles were pressed into it.  He said that he had 
no vein there, that he had no circulation into the hand.  

VA afforded the veteran an examination in August 1998.  The 
examiner commented that the veteran hardly complained of 
right arm weakness until it was pointed out to him; then he 
stated that he had weakness of the whole right upper 
extremity from the wrist to the shoulder.  A surgical scar 
along the anterior medial aspect of the elbow was noted, as 
were multiple needle injection scars from intravenous use of 
speed.  The neurological examination noted slight weakness of 
right hand grip with power of 4+/5.  There was similar 
weakness in right wrist flexion-extension and right elbow 
flexion-extension.  The impression was alleged right arm 
injury from VA personnel.  The examiner commented that the 
veteran had had blood drawn from the anterior median area of 
the elbow; the only nerve in this vicinity was the median 
nerve.  However, median nerve injury would not cause the 
diffuse weakness that he complained of.  Two prior EMG's and 
two prior NCV studies of the right upper extremity had shown 
no evidence of denervation potentials in any of the muscles.  
This evidence supported a finding that the weakness 
complained of was psychogenic in origin, not neurogenic.

VA re-examined the veteran in November 1999.  He again 
complained of weakness in the right arm.  Strength in both 
upper extremities was noted to be 5/5.  He had minimal muscle 
atrophy of the right upper extremity of a diffuse nature 
affecting the whole extremity.  No fasciculations were noted.  
He had mild weakness with dorsiflexion and palmar flexion of 
the right wrist and with elbow extension.  Reflexes were 
trace in the right brachioradialis and 1+ on the left.  The 
sensory examination showed a decrease to pinprick in all 
fingers of the right hand.  He displayed good coordination in 
fine movements of the fingers of both hands.  The impression 
was history of injury to the right arm secondary to multiple 
needle stick.  The examiner felt that the right upper 
extremity complaints were related to right ulnar and median 
nerve injuries.

A VA examination was performed in February 2000.  It was 
noted that the needle stick had been performed on the 
anterior median aspect of the right elbow.  The nerve in this 
region is the median nerve.  The veteran was noted to have 
diffuse weakness in the right upper extremity and muscle 
atrophy, which could not be explained by a median nerve 
injury.  This type of weakness could be explained by brachial 
plexopathy, but he had no injury to the brachial plexus at 
the time of the needle stick.  The median nerve neuropathy in 
the right hand (for which he is already service-connected) is 
probably due to the needle stick.  However, the stocking 
glove distribution decrease was probably due to peripheral 
neuropathy.  

After reviewing the evidence of record, it is found that 
entitlement to compensation for neurological deficits of the 
right elbow pursuant to 38 U.S.C.A. § 1151 are not warranted.  
In the instant case, the evidence does not show that the 
veteran's additional disability, namely his complaints of 
diffuse weakness of the right upper extremity, are related to 
the needle stick and the subsequent infection treated by VA 
in March 1990.  Rather, the evidence, to include the VA 
examinations conducted in August 1998 and February 2000, 
indicated that there was no damage to the brachial plexus at 
the time of the needle stick, which the most likely source of 
his complaints of diffuse weakness.  Moreover, the August 
1998 examination suggested that the veteran's complaints were 
psychogenic not neurogenic in origin.  In any event, there is 
no evidence of record that his complaints of right upper 
extremity weakness are related to the needle stick in March 
1990.  While the veteran may believe that such a relationship 
exists, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for neurological deficits of 
the right elbow under the provisions of 38 U.S.C.A. § 1151.  
The benefit-of-the-doubt rule does not apply, therefore.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 
ORDER

Service connection for a neurological deficit of the right 
elbow under the provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


